UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2013 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 24 Statement of Options Written 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 32 Notes to Financial Statements 57 Information About the Renewal of the Funds Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Global Fixed Income Fund, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. After more than 30 years of declining interest rates, it appears that the secular bull market in bonds may be over. Bond yields began the reporting period with little room for further declines, making an upward trend more likely in the midst of a sustained U.S. economic recovery. Indeed, improvements in U.S. housing and labor markets so far in 2013 prompted the Federal Reserve Board (the Fed) to signal its intent to back away from its quantitative easing program later this year, a development that sparked heightened bond market volatility during the second quarter. We expect the U.S. economic recovery to accelerate later this year in advance of a multi-year expansion. Pent-up demographic demand could support continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. In the bond market, the Feds widely anticipated shift to a more moderately stimulative monetary policy stance is likely to presage a multi-year upward drift in interest rates as the relationship between rates and economic conditions normalizes.While these developments may hurt some segments of the bond market, others could respond more favorably. Therefore, as always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by David Leduc, CFA, Raman Srivastava, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of –1.64%, Class C shares returned –1.96%, and Class I shares returned –1.49%. 1 In comparison, the Barclays Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, achieved a total return of –1.17% for the same period. 2 Global bond markets encountered heightened volatility over the reporting period’s second half when investors anticipated a more moderately accommodative monetary policy from the Federal Reserve Board (the “Fed”).The fund produced lower returns than its benchmark, mainly due to shortfalls in our asset allocation and country allocation strategies. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets.The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States. The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar andYankee dollar instruments, preferred stock, and money market instruments.To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors, and securities and de-emphasize the use of interest rate forecasting. The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics, or innovative features. The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Fed Comments Roiled Global Bond Markets The year began in the wake of heightened global uncertainty surrounding the ongoing European financial crisis, slowing economic growth in the emerging markets, and automatic U.S. tax hikes and spending cuts scheduled for the start of the year. However, investors were soon encouraged by last-minute legislation to address the U.S. tax increases and evidence of improvement in Europe. In addition, Japan embarked on a new financial course, including aggressively stimulative monetary and fiscal policies. These developments generally made investors comfortable with riskier assets, including corporate-backed and emerging-markets securities, over the first four months of the year. Conversely, the market’s more interest rate-sensitive sectors, such as sovereign securities in developed markets, suffered bouts of volatility as investors anticipated higher intermediate- and long-term interest rates in the recovering economy. Interest rate-related worries intensified in late May, when remarks by Fed chairman Ben Bernanke were interpreted as a signal that the U.S. central bank would back away from its ongoing quantitative easing program sooner than expected.As a result, most global bond market sectors declined sharply, leading the benchmark to a modest loss for the reporting period overall. Allocation Strategies Dampened Fund Results In this environment, overweighted exposure to investment-grade and high yield corporate bonds weighed on the fund’s relative performance in May and June. Results also were hindered by relatively heavy positions in inflation-linked securities in Sweden, Denmark, and the United States, where inflationary pressures remained subdued. Finally, underweighted exposure to Japanese sovereign bonds proved counterproductive in light of the nation’s newly stimulative policies. The fund achieved better results from its currency strategies, in which we maintained overweighted exposure to a strengthening U.S. dollar and an underweighted position in a depreciating Japanese yen.We also successfully de-emphasized the Swiss franc and New Zealand dollar. Our security selection strategy fared well in Europe, where the fund received especially strong relative results from sovereign bonds in Slovakia, Italy, and Spain. We successfully employed derivative instruments to implement the fund’s various strategies during the reporting period, including interest rate futures, interest rate swaps, currency forward contracts, and currency options. 4 A More Cautious Investment Posture As of midyear, expectations of a less accommodative U.S. monetary policy and disappointing economic data from the emerging markets have raised questions regarding the sustainability of the global recovery. However, we have begun to see some stabilization of U.S. interest rates and higher yielding bond prices, and we remain watchful for opportunities to purchase securities that may be punished too severely if market turbulence continues. Nonetheless, in light of the risks of heightened market volatility, we have established a more cautious investment posture, including a more mild emphasis on corporate-backed securities and other higher yielding market sectors. July 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 4.38 $ 8.00 $ 2.85 Ending value (after expenses) $ 983.60 $ 980.40 $ 985.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 4.46 $ 8.15 $ 2.91 Ending value (after expenses) $ 1,020.38 $ 1,016.71 $ 1,021.92 † Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.63% for Class C and .58% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—93.3% Rate (%) Date Amount ($) a Value ($) Australia—1.2% Australian Government, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 2,265,000 2,365,551 FMG Resources (August 2006), Gtd. Notes 6.38 2/1/16 685,000 b,c 685,000 Queensland Treasury, Gov’t Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 1,660,000 1,524,015 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.04 10/14/14 409,529 c,d 409,907 Austria—.8% Austrian Government, Sr. Unscd. Bonds EUR 3.90 7/15/20 450,000 c 676,708 Austrian Government, Sr. Unscd. Notes EUR 3.15 6/20/44 1,865,000 c 2,575,672 Belgium—.8% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 301,726 Belgium Government, Sr. Unscd. Notes, Ser. 65 EUR 4.25 9/28/22 2,190,000 3,272,942 Brazil—.4% Brazil Nota do Tesouro Nacional, Bonds, Ser. B BRL 6.00 8/15/14 900,000 e 969,727 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 1,370,000 c 552,396 Tonon Bioenergia, Sr. Unscd. Notes 9.25 1/24/20 320,000 c 299,200 Canada—4.6% Barrick Gold, Sr. Unscd. Notes 3.85 4/1/22 300,000 b 252,878 Barrick Gold, Sr. Unscd. Notes 4.10 5/1/23 155,000 c 129,747 Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 595,000 c 805,456 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Canada (continued) Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 509,857 c 486,345 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 2,345,000 c 2,247,806 Canadian Capital Auto Receivables Asset Trust, Ser. 2011-1A, Cl. A2 CAD 2.63 8/17/14 409,593 c 389,976 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 2,625,000 4,037,613 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 1,694,907 c 1,616,390 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 1,802,994 c 1,727,133 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 720,615 c 686,807 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 1,750,000 1,670,046 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 262,779 c 250,276 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 475,000 c 455,362 MEG Energy, Gtd. Notes 6.38 1/30/23 860,000 c 838,500 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 1,100,000 1,009,140 Province of Ontario Canada, Bonds CAD 4.40 3/8/16 1,200,000 1,223,471 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 940,000 1,040,945 Videotron, Gtd. Notes 5.00 7/15/22 865,000 847,700 Chile—1.5% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 640,000 c 596,620 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Chile (continued) Cencosud, Gtd. Notes 4.88 1/20/23 700,000 b,c 689,704 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 1,485,000,000 2,966,785 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 800,000 c 784,546 SACI Falabella, Sr. Unscd. Notes 3.75 4/30/23 750,000 c 690,000 Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 820,000 c 752,924 China—.2% Kaisa Group Holdings, Gtd. Notes 8.88 3/19/18 1,120,000 c Colombia—.3% Banco de Bogota, Sub. Notes 5.38 2/19/23 550,000 c 539,000 Bancolombia, Sub. Notes 5.13 9/11/22 695,000 b 665,462 Denmark—1.7% Danish Government, Bonds DKK 0.10 11/15/23 40,455,000 f France—2.3% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 d 1,961,947 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 310,000 d 405,224 BNP Paribas, Sr. Unscd. Notes 3.25 3/3/23 2,660,000 2,450,185 Electricite de France, Sr. Sub. Notes EUR 5.38 12/29/49 500,000 d 666,278 Societe Generale, Bank Gtd. Notes 2.75 10/12/17 3,760,000 b 3,773,333 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 600,000 b,d 754,627 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Germany—4.8% Allianz, Sub. Notes EUR 5.63 10/17/42 1,400,000 d 1,989,516 Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 850,000 b,c 1,153,158 German Government, Bonds EUR 2.00 1/4/22 10,580,000 14,365,849 German Government, Bonds EUR 3.25 7/4/42 590,000 895,226 Globaldrive, Ser. 2011-AA, Cl. A EUR 0.87 4/20/19 562,048 c,d 735,965 KFW, Gov’t Gtd. Bonds 3.50 3/10/14 125,000 127,823 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 500,000 c 684,989 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 555,000 c 770,633 Iceland—1.1% Iceland Government, Unscd. Notes 4.88 6/16/16 2,760,000 b 2,888,163 Iceland Government, Unscd. Notes 5.88 5/11/22 1,875,000 b 1,990,941 Ireland—1.4% Ardagh Packaging Finance, Sr. Scd. Notes 4.88 11/15/22 200,000 c 187,500 Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 355,000 486,343 Bank of Ireland, Gov’t Gtd. Notes EUR 4.00 1/28/15 3,060,000 4,125,830 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 360,000 c 481,787 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 555,000 c 777,496 Italy—9.8% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 915,000 b 1,272,882 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Italy (continued) Enel Finance International, Gtd. Notes 5.13 10/7/19 155,000 c 161,187 Intesa Sanpaolo, Unscd. Notes 3.88 1/16/18 4,335,000 4,166,780 Italian Government, Bonds EUR 3.50 6/1/18 3,920,000 5,114,430 Italian Government, Bonds EUR 4.50 5/1/23 3,615,000 4,710,144 Italian Government, Bonds EUR 4.75 6/1/17 12,235,000 16,818,228 Italian Government, Bonds EUR 4.75 9/1/44 435,000 c 539,914 Italian Government, Bonds EUR 5.50 9/1/22 1,010,000 1,415,428 Italian Government, Bonds EUR 6.50 11/1/27 2,775,000 4,230,082 Telecom Italia, Sr. Unscd. Notes EUR 4.00 1/21/20 895,000 b 1,134,091 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 1,100,000 1,841,058 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 925,000 c 922,687 Japan—4.8% Development Bank of Japan, Gov’t Gtd. Notes JPY 1.05 6/20/23 38,000,000 b 388,863 Development Bank of Japan, Gov’t Gtd. Bonds JPY 1.70 9/20/22 263,000,000 b 2,850,914 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 223,000,000 g 2,398,323 Japanese Government, Sr. Unscd. Bonds, Ser. 58 JPY 1.90 9/20/22 527,000,000 5,828,409 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 222,400,000 2,379,227 Japanese Government, Sr. Unscd. Bonds, Ser. 310 JPY 1.00 9/20/20 672,100,000 6,963,547 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) South Korea—.8% Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,780,000 1,727,825 Korea Resources, Sr. Unscd. Notes 2.13 5/2/18 1,800,000 c 1,702,046 Mexico—.1% Southern Copper, Sr. Unscd. Notes 3.50 11/8/22 295,000 b Netherlands—4.4% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,600,000 c 1,709,824 BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 199,194 ELM, Jr. Sub. Notes EUR 5.25 5/11/49 1,500,000 d 1,980,496 Enel Finance International, Gtd. Notes EUR 4.88 3/11/20 1,140,000 1,592,424 Heineken, Sr. Unscd. Notes 0.80 10/1/15 1,250,000 c 1,244,265 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,000,000 1,403,839 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 b,d 1,036,108 Indo Energy Finance II, Sr. Scd. Notes 6.38 1/24/23 200,000 b,c 175,500 ING Bank, Covered Notes EUR 3.63 8/31/21 475,000 690,725 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 625,000 680,918 Rabobank Nederland, Sr. Unscd. Notes 1.70 3/19/18 2,315,000 2,252,152 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,125,000 1,577,421 Rabobank Nederland, Sub. Notes EUR 3.75 11/9/20 725,000 962,904 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Netherlands (continued) Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 700,000 974,475 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 700,000 993,625 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 830,000 c 863,200 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 570,000 c 794,799 Norway—.8% DNB Boligkreditt, Covered Bonds 2.10 10/14/16 795,000 c 816,306 DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 832,343 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 5,200,000 943,370 Statoil, Gtd. Notes 4.25 11/23/41 1,090,000 1,032,797 Peru—.2% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 130,000 c 127,075 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 2,290,000 c 857,968 Philippines—.1% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 15,000,000 Poland—.3% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,015,000 Portugal—1.0% Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 3,470,000 c The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Russia—.3% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 23,000,000 c 686,719 Vnesheconombank, Sr. Unscd. Notes EUR 4.03 2/21/23 650,000 b 807,995 Slovakia—5.3% Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 2,250,000 b 3,117,597 Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 1,795,000 b 2,408,668 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 1,305,000 b 1,794,787 Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 13,745,000 c 14,122,988 Slovakian Government, Sr. Unscd. Notes, Ser. 214 EUR 4.00 4/27/20 220,000 b 322,328 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 600,000 875,172 Spain—4.2% Banco Bilbao Vizcaya Argentaria, Covered Notes EUR 3.88 1/30/23 500,000 662,095 Banco Santander, Covered Bonds EUR 4.63 1/20/16 2,300,000 3,171,438 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 875,000 901,841 Gas Natural Capital Markets, Gtd. Notes EUR 6.00 1/27/20 1,700,000 2,527,852 Gestamp Funding, Sr. Scd. Notes EUR 5.88 5/31/20 575,000 c 718,656 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 1,700,000 2,320,788 Santander International Debt, Bank Gtd. Notes EUR 4.00 3/27/17 2,300,000 b 3,067,934 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 500,000 646,180 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 910,000 940,434 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Spain (continued) Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 1,840,000 2,954,872 Supranational—1.1% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 920,000 975,813 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 725,000 c 684,400 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 631,184 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,534,473 Sweden—3.8% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 795,000 c 802,252 Swedish Government, Bonds, Ser. 3108 SEK 0.25 6/1/22 105,985,000 h 15,402,997 Switzerland—.4% Credit Suisse, Covered Notes EUR 2.13 1/18/17 1,300,000 Thailand—.2% Bangkok Bank, Sr. Unscd. Notes 2.75 3/27/18 830,000 c United Kingdom—9.3% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 1,150,000 1,622,243 ArcelorMittal, Sr. Unscd. Notes EUR 4.63 11/17/17 350,000 b,d 480,171 ArcelorMittal, Sr. Unscd. Notes 6.25 2/25/22 2,170,000 b,d 2,235,100 Barclays Bank, Covered Notes EUR 2.13 9/8/15 790,000 1,049,111 BP Capital Markets, Gtd. Notes 2.25 11/1/16 375,000 384,324 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 628,562 958,237 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 1,965,000 1,965,460 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.92 2/15/17 1,720,000 c,d 2,257,535 HSBC Bank, Sr. Unscd. Notes EUR 3.88 10/24/18 1,000,000 1,448,392 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 650,000 977,548 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 650,000 c 693,875 Lloyds TSB Bank, Bank Gtd. Notes 6.50 9/14/20 1,115,000 c 1,190,433 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/16 900,000 1,226,974 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 400,000 596,223 Lloyds TSB Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,650,000 2,364,041 Lloyds TSB Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 450,000 b 685,814 Paragon Mortgages, Ser. 14A, Cl. A2C 0.47 9/15/39 1,786,812 c,d 1,566,578 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 545,000 744,239 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 1,000,000 1,479,296 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 405,000 439,924 Royal Bank of Scotland, Sr. Unscd. Notes EUR 4.75 5/18/16 150,000 211,812 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 278,813 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 770,000 d 853,056 United Kingdom Gilt, Bonds GBP 1.75 9/7/22 4,165,000 5,978,145 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) United Kingdom Gilt, Bonds GBP 4.25 9/7/39 2,170,000 3,744,715 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 1,620,000 2,792,265 United Kingdom Gilt, Bonds GBP 4.75 12/7/30 165,000 305,171 United Kingdom Gilt, Bonds GBP 5.00 3/7/18 205,000 364,733 Vedanta Resources, Sr. Notes 6.00 1/31/19 1,155,000 c 1,103,025 United States—25.3% AbbVie, Gtd. Notes 1.75 11/6/17 400,000 c 392,294 Allstate, Sr. Unscd. Notes 3.15 6/15/23 1,520,000 1,478,930 Ally Financial, Gtd. Notes 4.50 2/11/14 270,000 272,970 Ally Financial, Gtd. Notes 5.50 2/15/17 1,200,000 1,258,895 American International Group, Sr. Unscd. Notes 4.88 6/1/22 825,000 880,982 Arl First, Ser. 2012-1A, Cl. A1 1.94 12/15/42 924,615 c,d 924,615 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,495,000 1,567,119 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 365,000 512,966 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 399,176 Capital One Financial, Sr. Unscd. Notes 1.00 11/6/15 1,380,000 1,362,068 Carrington Mortgage Loan Trust, Ser. 2006-RFC1, Cl. A3 0.34 5/25/36 991,889 d 914,647 CF Industries, Gtd. Notes 3.45 6/1/23 765,000 736,700 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) CIT Group, Sr. Unscd. Notes 4.25 8/15/17 665,000 670,819 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 755,000 774,819 Citigroup, Sr. Unscd. Notes 2.65 3/2/15 1,545,000 1,575,684 Citigroup, Sub. Notes 4.05 7/30/22 1,165,000 1,121,784 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/11/35 1,215,000 d 920,072 Comcast, Gtd. Notes 5.90 3/15/16 200,000 225,299 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 c 478,268 Commercial Mortgage Pass Through Certificates, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 c 1,189,609 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 c,d 334,196 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 170,000 170,425 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 164,785 Exelon Generation, Sr. Unscd. Notes 4.25 6/15/22 2,500,000 2,504,895 Express Scripts Holding, Gtd. Notes 2.10 2/12/15 785,000 798,649 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 1,620,000 1,624,915 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 1,000,000 1,031,128 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 3.55 3/1/22 425,000 386,756 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 5.45 3/15/43 1,465,000 c 1,296,349 General Electric Capital, Sub. Notes 5.30 2/11/21 450,000 494,416 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) General Motor Financial, Sr. Unscd. Notes 2.75 5/15/16 795,000 c 783,572 General Motor Financial, Sr. Unscd. Notes 3.25 5/15/18 190,000 c 185,250 Hawk Acquisition, Scd. Notes 4.25 10/15/20 2,350,000 c 2,253,063 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 975,000 c 1,090,135 HSBC USA, Sr. Unscd. Notes 2.38 2/13/15 1,200,000 1,226,743 Hyundai Capital America, Gtd. Notes 4.00 6/8/17 695,000 c 720,637 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 650,000 681,838 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 1,350,000 d 1,824,400 JPMorgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 867,481 JPMorgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,608,799 Keycorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.99 11/25/36 710,000 d 622,543 Lamar Media, Gtd. Notes 5.88 2/1/22 505,000 521,413 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.02 2/25/34 849,387 d 820,296 Lynx I, Sr. Scd. Notes GBP 6.00 4/15/21 1,175,000 c 1,780,943 MetLife Institutional Funding II, Scd. Notes 1.18 4/4/14 1,075,000 c,d 1,081,923 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 1,160,000 c 1,125,850 Metropolitan Life Global Funding I, Sr. Scd. Notes 2.00 1/9/15 265,000 c 269,232 MGM Resorts International, Gtd. Notes 7.75 3/15/22 785,000 b 856,631 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Morgan Stanley, Sub. Notes 4.10 5/22/23 1,240,000 1,147,937 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 470,538 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.81 12/15/48 460,000 d 425,340 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.31 12/15/48 390,000 d 363,855 PepsiCo, Sr. Unscd. Notes 0.80 8/25/14 950,000 953,061 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 144,259 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 141,125 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 300,000 336,806 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 270,000 290,640 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,805,472 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/15/16 535,000 544,787 Sealed Air, Gtd. Notes 6.50 12/1/20 350,000 c 371,000 SLM, Sr. Unscd. Notes 7.25 1/25/22 1,060,000 1,118,300 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.04 12/16/24 665,246 c,d 666,414 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,015,000 c 1,996,663 Staples, Sr. Unscd. Notes 4.38 1/12/23 2,105,000 b 2,044,551 Structured Asset Securities Corp. Mortgage Loan Trust, Ser. 2006-AM1, Cl. A4 0.35 4/25/36 1,060,283 d 969,056 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 895,000 d 907,248 U.S. Treasury Bonds 3.00 5/15/42 9,455,000 b 8,621,041 U.S. Treasury Inflation Protected Securities 1.38 7/15/18 7,974,694 i 8,717,026 U.S. Treasury Inflation Protected Securities 2.63 7/15/17 9,727,827 i 11,043,360 U.S. Treasury Notes 0.25 5/15/16 5,025,000 b 4,972,001 U.S. Treasury Notes 0.88 1/31/18 4,435,000 4,356,523 U.S. Treasury Notes 1.25 1/31/19 2,480,000 2,440,670 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 c,d 437,864 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.10 3/10/46 370,000 c,d 344,510 Unit, Gtd. Notes 6.63 5/15/21 860,000 881,500 Ventas Realty, Gtd. Notes 4.25 3/1/22 355,000 358,672 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 1,060,000 d 928,098 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 1,330,000 1,379,241 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.73 4/25/35 1,456,186 d 1,445,901 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 d 361,291 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.27 3/15/45 405,000 d 378,144 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 405,614 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 550,000 c 564,611 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Xerox, Sr. Unscd. Notes 1.09 5/16/14 315,000 d 314,844 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs 6.50 5/9/37 1,000,000 c,d 1,072,500 Total Bonds And Notes (cost $407,462,999) Face Amount Covered by Options Purchased—.5% Contracts ($) Value ($) Call Options—.0% Euro, October 2013 @ $1.30 9,400,000 j 196,206 Euro, November 2013 @ $1.29 9,800,000 j 209,918 Swiss Franc, December 2013 @ $0.95 9,770,000 j 225,560 Put Options—.5% 3-Month USD LIBOR-BBA, March 2023 @ $4.50 22,430,000 j Total Options Purchased (cost $2,380,021) Principal Short-Term Investments—1.6% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 7/25/13 (cost $7,029,755) 7,030,000 k Other Investment—3.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,651,718) 16,651,718 l 22 Investment of Cash Collateral for Securities Loaned—7.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $34,256,067) 34,256,067 l Total Investments (cost $467,780,560) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—U.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso DKK—Danish Krone EUR—Euro GBP—British Pound JPY—JapaneseYen NOK—Norwegian Krone PEN—Peruvian Nuevo Sol PHP—Philippine Peso RUB—Russian Ruble SEK—Swedish Krona b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $39,186,326 and the value of the collateral held by the fund was $40,893,815, consisting of cash collateral of $34,256,067 and U.S. Government & Agency securities valued at $6,637,748. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2013, these securities were valued at $82,879,893 or 19.2% of net assets. d Variable rate security—interest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Danish Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Swedish Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Non-income producing security. k Held by or on behalf of a counterparty for open financial futures contracts, options, forward foreign currency exchange contracts and swaps. l Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 39.2 Asset-Backed 5.7 Corporate Bonds 36.1 Commercial Mortgage-Backed 2.1 Short-Term/Money Market Residential Mortgage-Backed .9 Investments 13.4 Options Purchased .5 U.S. Government 9.3 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES June 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2013 ($) Financial Futures Long Australian 3 Year Bonds 355 35,455,822 September 2013 65,447 Euro-Bobl 3 488,897 September 2013 (4,181 ) U.S. Treasury Long Bonds 75 10,188,281 September 2013 (249,808 ) Financial Futures Short Euro-Bund 155 (28,552,313 ) September 2013 251,491 Euro-Schatz 68 (9,768,151 ) September 2013 14,095 Japanese 10 Year Bonds 3 (4,316,394 ) September 2013 (20,918 ) U.S. Treasury 10 Year Notes 199 (25,185,938 ) September 2013 (143,154 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN June 30, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, March 2015 @ $3.75 (premiums received $690,283) 22,430,000 a ) BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—US Dollar a Non-income producing security. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $39,186,326)—Note 1(c): Unaffiliated issuers 416,872,775 411,419,078 Affiliated issuers 50,907,785 50,907,785 Cash 1,584,195 Cash denominated in foreign currencies 5,007,966 4,935,685 Receivable for investment securities sold 24,519,768 Dividends, interest and securities lending income receivable 3,948,834 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 2,475,476 Receivable for shares of Beneficial Interest subscribed 2,096,214 Unrealized appreciation on swap agreements—Note 4 1,125,816 Receivable for futures variation margin—Note 4 78,633 Prepaid expenses 40,173 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(d) 235,577 Due to Administrator—Note 3(a) 15,921 Liability for securities on loan—Note 1(c) 34,256,067 Payable for investment securities purchased 33,164,364 Payable for shares of Beneficial Interest redeemed 2,212,360 Outstanding options written, at value (premiums received $690,283)—See Statement of Options Written—Note 4 1,179,217 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 676,461 Unrealized depreciation on swap agreements—Note 4 194,105 Accrued expenses 108,874 Net Assets ($) Composition of Net Assets ($): Paid-in capital 428,882,294 Accumulated distributions in excess of investment income—net (2,215,513 ) Accumulated net realized gain (loss) on investments 7,826,197 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($87,028) net unrealized (depreciation) on financial futures] (3,404,267 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 101,727,567 21,481,222 307,879,922 Shares Outstanding 4,799,620 1,017,144 14,505,472 Net Asset Value Per Share ($) The Fund 25 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Interest 6,536,499 Income from securities lending—Note 1(c) 51,409 Dividends; Affiliated issuers 4,767 Total Income Expenses: Investment advisory fee—Note 3(a) 870,103 Shareholder servicing costs—Note 3(d) 254,456 Administration fee—Note 3(a) 95,526 Distribution fees—Note 3(c) 72,681 Custodian fees—Note 3(d) 50,410 Professional fees 33,797 Registration fees 30,920 Prospectus and shareholders’ reports 21,011 Trustees’ fees and expenses—Note 3(e) 14,020 Administrative service fees—Note 3(b) 6,116 Loan commitment fees—Note 2 1,808 Miscellaneous 54,083 Total Expenses Less—reduction in fees due to earnings credits—Note 3(d) (67 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (4,527,616 ) Net realized gain (loss) on options transactions (143,152 ) Net realized gain (loss) on financial futures 58,404 Net realized gain (loss) on swap transactions (249,831 ) Net realized gain (loss) on forward foreign currency exchange contracts 12,287,454 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (22,199,599 ) Net unrealized appreciation (depreciation) on options transactions (715,351 ) Net unrealized appreciation (depreciation) on financial futures 118,040 Net unrealized appreciation (depreciation) on swap transactions 562,674 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 927,191 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 5,087,811 5,259,283 Net realized gain (loss) on investments 7,425,259 8,961,235 Net unrealized appreciation (depreciation) on investments (21,307,045 ) 7,826,210 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,140,038 ) (1,184,277 ) Class C Shares (166,605 ) (158,879 ) Class I Shares (4,308,586 ) (3,623,174 ) Net realized gain on investments: Class A Shares (97,509 ) (1,561,860 ) Class C Shares (20,733 ) (343,963 ) Class I Shares (370,468 ) (4,134,508 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 48,320,585 40,020,503 Class C Shares 8,174,668 6,674,327 Class I Shares 109,453,455 76,140,895 Net assets received in connection with reorganization—Note 1 101,889,154 — Dividends reinvested: Class A Shares 1,225,794 2,722,931 Class C Shares 188,071 496,249 Class I Shares 4,554,322 7,235,059 Cost of shares redeemed: Class A Shares (20,504,158 ) (18,231,493 ) Class C Shares (2,832,428 ) (1,926,424 ) Class I Shares (97,623,158 ) (30,846,236 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 293,140,320 199,814,442 End of Period Distributions in excess of investment income—net (2,215,513 ) (1,688,095 ) The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Class A a Shares sold 2,207,323 1,856,321 Shares issued for dividends reinvested 57,013 124,983 Shares redeemed (940,172 ) (844,462 ) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 374,292 309,946 Shares issued for dividends reinvested 8,778 22,815 Shares redeemed (129,993 ) (89,826 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 4,993,112 3,509,137 Shares issued in connection with reorganization—Note 1 4,652,940 — Shares issued for dividends reinvested 211,216 331,676 Shares redeemed (4,536,116 ) (1,422,591 ) Net Increase (Decrease) in Shares Outstanding a During the period ended June 30, 2013, 17,876 Class C shares representing $394,170 were exchanged for 17,804 Class A shares. See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Class A Shares (Unaudited) 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.82 20.74 20.84 20.73 20.92 Investment Operations: Investment income—net b .23 .43 .48 .59 .08 Net realized and unrealized gain (loss) on investments (.59 ) 1.48 .21 .60 (.07 ) Total from Investment Operations (.36 ) 1.91 .69 1.19 .01 Distributions: Dividends from investment income—net (.25 ) (.37 ) (.79 ) (1.08 ) (.20 ) Dividends from net realized gain on investments (.02 ) (.46 ) (.00 ) c — — Total Distributions (.27 ) (.83 ) (.79 ) (1.08 ) (.20 ) Net asset value, end of period 21.19 21.82 20.74 20.84 20.73 Total Return (%) d (1.64 ) e 9.26 3.36 5.77 .03 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 f .93 1.00 1.08 .98 f Ratio of net expenses to average net assets .89 f .93 .98 .90 .90 f Ratio of net investment income to average net assets 2.13 f 1.99 2.26 2.86 4.40 f Portfolio Turnover Rate 103.36 e 245.46 g 267.08 g 210.75 g 131.97 g Net Assets, end of period ($ x 1,000) 101,728 75,834 48,509 29,900 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Class C Shares (Unaudited) 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.74 20.68 20.79 20.73 20.92 Investment Operations: Investment income—net b .15 .27 .31 .42 .06 Net realized and unrealized gain (loss) on investments (.58 ) 1.47 .23 .60 (.07 ) Total from Investment Operations (.43 ) 1.74 .54 1.02 (.01 ) Distributions: Dividends from investment income—net (.17 ) (.22 ) (.65 ) (.96 ) (.18 ) Dividends from net realized gain on investments (.02 ) (.46 ) (.00 ) c — — Total Distributions (.19 ) (.68 ) (.65 ) (.96 ) (.18 ) Net asset value, end of period 21.12 21.74 20.68 20.79 20.73 Total Return (%) d (1.96 ) e 8.42 2.56 5.01 (.03 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.63 f 1.68 1.76 1.87 1.73 f Ratio of net expenses to average net assets 1.63 f 1.68 1.73 1.65 1.65 f Ratio of net investment income to average net assets 1.39 f 1.24 1.47 2.12 3.65 f Portfolio Turnover Rate 103.36 e 245.46 g 267.08 g 210.75 g 131.97 g Net Assets, end of period ($ x 1,000) 21,481 16,613 10,778 5,181 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. 30 Six Months Ended June 30, 2013 Year Ended December 31, Class I Shares (Unaudited) 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 21.85 20.77 20.86 20.72 18.53 18.73 Investment Operations: Investment income—net b .27 .50 .54 .75 .91 .86 Net realized and unrealized gain (loss) on investments (.58 ) 1.47 .23 .49 1.90 .53 Total from Investment Operations (.31 ) 1.97 .77 1.24 2.81 1.39 Distributions: Dividends from investment income—net (.29 ) (.43 ) (.86 ) (1.10 ) (.62 ) (1.59 ) Dividends from net realized gain on investments (.02 ) (.46 ) (.00 ) c — — — Total Distributions (.31 ) (.89 ) (.86 ) (1.10 ) (.62 ) (1.59 ) Net asset value, end of period 21.23 21.85 20.77 20.86 20.72 18.53 Total Return (%) (1.49 ) d 9.55 3.72 6.02 15.48 7.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 e .63 .67 .78 .92 1.02 Ratio of net expenses to average net assets .58 e .63 .66 .65 .65 .65 Ratio of net investment income to average net assets 2.45 e 2.29 2.58 3.50 4.62 4.52 Portfolio Turnover Rate 103.36 d f f f f 190 f Net Assets, end of period ($ x 1,000) 307,880 200,694 140,527 95,681 72,910 43,409 a The fund commenced offering three classes of shares on December 2, 2009. Effective September 1, 2009, the existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010, 2009 and 2008 were 197.97%, 247.48%, 206.04%, 111.36% and 116%, respectively. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering seven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. As of the close of business on January 25, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Trust’s Board of Trustees (the“Board”), all of the assets, subject to the liabilities, of Dreyfus Investment Funds—Dreyfus/Standish International Fixed Income Fund (“International Fixed Income”) were transferred to the fund in exchange for shares of Beneficial Interest of the fund’s Class I shares of equal value. The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of International Fixed Income received Class I shares of the fund in an amount equal to the aggregate net asset value of their investment in International Fixed Income at the time of the exchange.The exchange ratio was as follows for Class I—.9224 to 1.The net asset value of the fund’s Class I shares on the close of business January 25, 2013, after the reorganization was $21.90 for Class I shares, and a total of 4,652,940 Class I shares were issued to shareholders of International Fixed Income in the exchange. The net unrealized depreciation on investments and net assets prior to the acquisition as of the merger date for International Fixed Income and the fund, were as follows: Unrealized Depreciation ($) Net Assets ($) International Fixed Income (6,249,038 ) 101,889,154 Dreyfus/Standish Global Fixed Income Fund (7,718,358 ) 308,236,927 Total ) 32 Assuming the merger had been completed on January 1, 2013, the fund’s pro forma results in the Statement of Operations during the period ended June 30, 2013 were as follows: Net investment income (loss) $ 5,308,134 1 Net realized and unrealized gain (loss) on investments $ (13,756,654 ) 2 Net increase (decrease) in net assets resulting from operations $ (8,448,520 ) 1 $5,087,811 as reported in the Statement of Operations plus $220,323 International Fixed Income pre-merger. 2 ($13,881,786) as reported in the Statement of Operations plus $125,132 International Fixed Income pre-merger. Because the combined funds have been managed as a single integrated fund since the merger was completed, it is not practicable to separate the amounts of revenue and earnings of International Fixed Income that have been included in the fund’s Statement of Operations since December 31, 2012. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sale charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. On April 24-25, 2013, the Board authorized the fund to offer ClassY shares, as a new class of shares, to certain investors, including certain institutional investors. Effective July 1, 2013, ClassY shares are offered at net asset value and are not subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the 34 FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as 36 when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 24,555,454 — Commercial Mortgage-Backed — 9,108,065 — Corporate Bonds † — 155,395,750 — Foreign Government — 169,185,248 — Mutual Funds 50,907,785 — — Residential Mortgage-Backed — 3,919,727 — U.S. Treasury — 47,180,551 — Other Financial Instruments: Financial Futures †† 331,033 — — Forward Foreign Currency Exchange Contracts †† — 2,475,476 — Options Purchased — 2,074,283 — Swaps †† — 1,125,816 — Liabilities ($) Other Financial Instruments: Financial Futures †† (418,061 ) — — ) Forward Foreign Currency Exchange Contracts †† — (676,461 ) — ) Options Written — (1,179,217 ) — ) Swaps †† — (194,105 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign 38 exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner,The Bank of NewYork Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is sub- The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013, The Bank of New York Mellon earned $27,682 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,573,602 222,481,707 208,403,591 16,651,718 3.9 Dreyfus Institutional Cash Advantage Fund 8,649,087 127,365,963 101,758,983 34,256,067 7.9 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic 40 developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $10,547,494 and long-term capital gains $459,167.The tax character of current year distributions will be determined at the end of current fiscal year. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities and equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also 42 reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $95,526 during the period ended June 30, 2013. During the period ended June 30, 2013, the Distributor retained $3,799 from commissions earned on sales of the fund’s Class A shares and $908 from CDSCs on redemptions of the fund’s Class C shares. (b) The fund pays administrative service fees for Class I shares.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (“Plan Administrators”) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants.As compensation for such services, Class I shares pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of the average daily net assets attributable to Class I shares that are held in accounts serviced by such Plan Administrators. During the period ended June 30, 2013, Class I shares were charged $6,116 for administrative service fees. The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as for marketing or other distribution-related services. These payments may provide an incentive for these entities to actively promote the fund or cooperate with the Distributor’s promotional efforts. (c) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended June 30, 2013, Class C shares were charged $72,681 pursuant to the Distribution Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2013, Class A and Class C shares were charged $112,911 and $24,227, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $15,409 for transfer agency services and $467 for cash management services. Cash management fees were partially offset by earnings credits of $67. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $50,410 pursuant to the custody agreement. 44 The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $261 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $156,565, Distribution Plan fee $13,336, Shareholder Services Plan fees $25,393, custodian fees $28,030, Chief Compliance Officer fees $4,630 and transfer agency fees $7,623. (e) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts, options transactions and swap transactions, during the period ended June 30, 2013, amounted to $476,525,895 and $417,726,815, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair value of derivative instruments as of June 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 2,899,448 Interest rate risk (1,791,383 ) Foreign exchange risk 3,107,160 Foreign exchange risk 7 (676,461 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Unrealized appreciation on swap contracts. 4 Outstanding options written, at value. 5 Unrealized depreciation on swap contracts. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 8 Transactions 9 Contracts 10 Transactions 11 Total Interest rate 58,404 (111,102 ) — (102,442 ) ) Foreign exchange — (32,050 ) 12,287,454 — Credit — — — (147,389 ) ) Total ) ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 12 Transactions 13 Contracts 14 Transactions 15 Total Interest rate 118,040 (625,851 ) — 521,802 Foreign exchange — (89,500 ) 927,191 — Credit — — — 40,872 Total ) Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures. 13 Net unrealized appreciation (depreciation) on options transactions. 14 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 15 Net unrealized appreciation (depreciation) on swap transactions. 46 In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting arrangements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At June 30, 2013 derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options 2,074,283 (1,179,217 ) Forward contracts 2,475,476 (676,461 ) Swaps 1,125,816 (194,105 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements 3,632,268 (6,476 ) Total gross amount of assets and liabilities subject to MNA or similar agreements ) The following tables present derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged as of June 30, 2013: Gross Amounts Not Offset in the Statement of Assets and Liabilities and Subject to MNA † Net Gross Amount Amounts of Assets in Financial of Assets the Statement Instruments Presented of Assets and and in the Liabilities Derivatives Statement of Securities Cash by the Available Assets and Collateral Collateral Net Credit Counterparty Counterparty ($) 1 for Offset ($) Liabilities Received ($) 2 Received ($) 2 Exposure ($) Bank of America 33,156 — 33,156 — — 33,156 Barclays Bank 271,369 (145,924 ) 125,445 — — 125,445 Citibank 331,871 (146,283 ) 185,588 — — 185,588 The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Gross Amounts Not Offset in the Statement of Assets and Liabilities and Subject to MNA † Net Gross Amount Amounts of Assets in Financial of Assets the Statement Instruments Presented of Assets and and in the Liabilities Derivatives Statement of Securities Cash by the Available Assets and Collateral Collateral Net Credit Counterparty Counterparty ($) 1 for Offset ($) Liabilities ($) Received ($) 2 Received ($) 2 Exposure ($) Commonwealth Bank of Australia 230,041 — 230,041 — — 230,041 Credit Suisse 294,125 — 294,125 — — 294,125 Deutsche Bank 1,850,730 (1,180,573 ) 670,157 — — 670,157 Goldman Sachs International 520,422 (147,921 ) 372,501 — (372,501 ) — JP Morgan Chase Bank 1,237,574 (236,224) 1,001,350 — (1,001,350 ) — Morgan Stanley Capital Services 401,738 (163,713 ) 238,025 — — 238,025 Royal Bank of Scotland 132,404 — 132,404 — — 132,404 UBS 372,145 (22,669 ) 349,476 (349,476 ) — — Total (2,043,307) 3,632,268 (349,476) (1,373,851) 1,908,941 Net Gross Amount Amounts of Liabilities in Financial of Liabilties the Statement Instruments Presented of Assets and and in the Liabilities Derivatives Statement of Securities Cash by the Available Assets and Collateral Collateral Net Credit Counterparty Counterparty ($) 1 for Offset ($) Liabilities ($) Pledged ($) 2 Pledged ($) 2 Exposure ($) Barclays Bank (145,924 ) 145,924 — Citibank (146,283 ) 146,283 — Credit Suisse (6,476 ) — (6,476 ) 6,476 — — Deutsche Bank (1,180,573 ) 1,180,573 — Goldman Sachs International (147,921 ) 147,921 — JP Morgan Chase Bank (236,224 ) 236,224 — Morgan Stanley Capital Services (163,713) 163,713 — UBS (22,669 ) 22,669 — Total ) ) — — 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. 48 Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equiv-alents.The amount of these deposits is determined by the exchange or Board ofTrade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2013 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies or as a substitute for an investment. The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the under- The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) lying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction: The following summarizes the fund’s call/put options written during the period ended June 30, 2013: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2012 — — Contracts written 42,930,000 903,483 Contracts terminated; Contracts closed 20,500,000 213,200 194,478 18,722 Contracts outstanding June 30, 2013 50 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at June 30, 2013: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 7/2/2013 a 4,685,000 2,103,727 2,097,585 (6,142 ) 7/2/2013 b 5,345,000 2,541,003 2,393,082 (147,921 ) British Pound, Expiring 7/1/2013 c 1,290,336 1,963,904 1,962,548 (1,356 ) Norwegian Krone, Expiring: 7/31/2013 d 48,750,000 7,941,421 8,016,161 74,740 7/31/2013 e 29,000,000 4,709,704 4,768,588 58,884 The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Polish Zloty, Expiring 7/31/2013 f 32,025,000 9,735,463 9,617,536 (117,927 ) South African Rand, Expiring 7/31/2013 b 455,000 45,266 45,801 535 Turkish Lira, Expiring 7/31/2013 g 105,000 54,108 54,155 47 Sales: Proceeds ($) Australian Dollar, Expiring 7/31/2013 b 11,695,000 10,791,764 10,668,825 122,939 Brazilian Real, Expiring: 7/2/2013 d 5,770,000 2,706,107 2,583,365 122,742 7/2/2013 e 4,260,000 1,992,190 1,907,302 84,888 8/2/2013 a 4,685,000 2,091,144 2,083,040 8,104 British Pound, Expiring: 7/1/2013 h 1,235,762 1,879,965 1,879,543 422 7/2/2013 h 1,292,835 1,966,790 1,966,349 441 7/31/2013 c 5,220,000 8,028,939 7,937,546 91,393 7/31/2013 f 5,935,000 9,152,838 9,024,776 128,062 7/31/2013 h 3,490,000 5,380,254 5,306,903 73,351 Canadian Dollar, Expiring 7/31/2013 h 23,150,000 21,987,729 21,994,205 (6,476 ) Chilean Peso, Expiring 7/31/2013 f 1,648,830,000 3,198,196 3,226,193 (27,997 ) Czech Koruna, Expiring 7/31/2013 c 195,485,000 9,924,255 9,782,728 141,527 Danish Krone, Expiring 7/31/2013 b 43,190,000 7,592,057 7,540,015 52,042 Euro, Expiring: 7/31/2013 b 16,925,000 22,182,186 22,033,486 148,700 7/31/2013 c 16,480,000 21,588,800 21,454,171 134,629 7/31/2013 d 16,540,000 21,736,537 21,532,281 204,256 7/31/2013 e 16,490,000 21,615,586 21,467,189 148,397 7/31/2013 f 3,755,000 4,920,627 4,888,375 32,252 7/31/2013 h 9,920,000 13,007,302 12,914,161 93,141 7/31/2013 i 13,880,000 18,181,273 18,069,411 111,862 7/31/2013 j 16,370,000 21,443,374 21,310,970 132,404 52 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring: 7/31/2013 c 280,960,000 2,872,802 2,833,197 39,605 7/31/2013 e 505,068,000 5,173,075 5,093,099 79,976 7/31/2013 f 770,160,000 7,877,263 7,766,283 110,980 7/31/2013 h 828,000,000 8,476,311 8,349,541 126,770 7/31/2013 i 774,540,000 7,928,630 7,810,451 118,179 7/31/2013 k 222,025,000 2,272,053 2,238,897 33,156 Mexican New Peso, Expiring 7/31/2013 g 70,170,000 5,220,927 5,398,990 (178,063 ) Peruvian Nuevo Sol, Expiring 7/31/2013 a 2,570,000 917,201 920,863 (3,662 ) Russian Ruble, Expiring: 7/31/2013 c 7,940,000 241,172 240,195 977 7/31/2013 f 7,155,000 216,523 216,448 75 7/31/2013 g 7,905,000 238,602 239,137 (535 ) Swedish Krona, Expiring 7/31/2013 d 171,465,000 25,384,547 25,548,260 (163,713 ) Turkish Lira, Expiring 7/31/2013 e 9,450,000 4,851,291 4,873,960 (22,669 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citibank b Goldman Sachs International c Deutsche Bank d Morgan Stanley Capital Services e UBS f Barclays Bank g JP Morgan Chase Bank h Credit Suisse i Commonwealth Bank of Australia j Royal Bank of Scotland k Bank of America The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap agreements on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. The fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive.This 54 risk is mitigated by MNA between the fund and the counterparty and the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at June 30, 2013: Unrealized Notional Reference (Pay) Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 5,900,000 USD—6 Month JP Morgan Libor Chase Bank (1.76 ) 11/8/2022 407,832 16,100,000 USD—6 Month Libor Citibank (0.84 ) 11/8/2022 323,767 36,200,000 USD—6 Month Libor Citibank 0.65 6/7/2016 (136,479 ) 6,500,000 EUR—1 Year JP Morgan Libor Chase Bank 1.91 11/4/2016 394,217 15,950,000 NZD—6 Month JP Morgan Libor Chase Bank 3.05 1/31/2015 (21,655 ) 7,970,000 NZD—6 Month JP Morgan Libor Chase Bank 3.05 2/1/2015 (11,300 ) 7,970,000 NZD—6 Month JP Morgan Libor Chase Bank 3.04 2/1/2015 (12,188 ) 7,970,000 NZD—6 Month JP Morgan Libor Chase Bank 3.03 2/1/2015 (12,483 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) EUR—Euro LIBOR—London Interbank Offered Rate NZD—New Zealand Dollar USD—U.S. Dollar Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the The Fund 55 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by the MNA between the fund and the coun-terparty and the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. At June 30, 2013, there were no credit default swap agreements outstanding. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2013: Average Market Value ($) Interest rate financial futures 89,924,604 Interest rate options contracts 1,575,834 Forward contracts 311,423,158 The following summarizes the average notional value of swap contracts outstanding during the period ended June 30, 2013: Average Notional Value ($) Interest rate swap agreements 63,768,913 Credit default swap agreements 800,000 At June 30, 2013, accumulated net unrealized depreciation on investments was $5,453,697, consisting of $6,415,494 gross unrealized appreciation and $11,869,191 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 56 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 13-14, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 57 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods, except for the ten-year period when the fund’s total return performance was below the Performance Group median.The Board also noted that the fund’s yield performance was variously above, at and below the Performance Group and Performance Universe medians for the ten one-year periods ended December 31. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. 58 Dreyfus representatives noted that, in connection with theAdministration Agreement and its related fees, Dreyfus had contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services The Fund 59 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. • The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. • The Board was satisfied with the fund’s total return performance. • The Board concluded that the fees paid to Dreyfus were reasonable in light of the considerations described above. • The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 60 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 61 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 By: /s/ James Windels _ James Windels, Treasurer Date: August 20, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
